             Case 2:18-cv-00673-JAM-CKD Document 73 Filed 11/02/20 Page 1 of 1



 1
                                       UNITED STATES DISTRICT COURT
 2
                                      EASTERN DISTRICT OF CALIFORNIA
 3

 4

 5   I.F, et al.                                          CASE NO.: 2:18-cv-00673 JAM CKD
 6
                       Plaintiffs,                        ORDER SEALING PLAINTIFF’S EXHIBIT 8
 7   v.                                                   (DOC. 57-8; 58)
 8
     CITY OF VALLEJO, et al.,
 9
                       Defendants.
10

11

12

13

14

15

16            Plaintiff R.F.’s lodged Exhibit 8 attached to his Partial Motion for Summary Adjudication
17
     (DOC. 57-8; 58) will be sealed.
18
              IT IS SO ORDERED.
19

20

21
     DATED: October 30, 2020                           /s/ John A. Mendez
22
                                                       THE HONORABLE JOHN A. MENDEZ
23
                                                       UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                      1
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
